The State files a strong motion for rehearing and cites many authorities on the proposition that it is not permissible to prove, except in certain cases not applicable here, that the prosecutrix being under the age of consent, had had previous carnal knowledge of others than the accused. We have again reviewed the matter and are confirmed in our opinion that in a case such as this such testimony would be admissible. While the allegation in the indictment *Page 172 
is of rape of a girl under the age of consent, the testimony for the State all relates to a rape by force. We have no doubt at all of the soundness of the proposition that the natural disposition of a jury in such case would ordinarily be to inflict a heavier penalty than would be given in a case where the carnal knowledge was upon consent and agreement of the parties. The prosecutrix in this case having testified that she was forcibly raped, and that she resisted and cried and tried to prevent the act, we would think it admissible to prove that she had been carnally known by others than the accused prior to the occurrence charged, if for no other reason save as affecting the issue of consent and in mitigation of the penalty. We think our conclusion in regard to the declaration of prosecutrix to the effect that she was sorry she had told the tale upon appellant, also sound.
Overruled.